Judgments, Supreme Court, New York County (Rena K. Uviller, J., on dismissal motions; Arlene R. Silverman, J., at pleas and sentence), rendered May 10, 2005, convicting defendant of criminal possession of a weapon in the third degree and criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of five years and 2 to 4 years, respectively, unanimously affirmed.
There is no merit to defendant’s claim that he was “denied the right to the assistance of counsel” with respect to the grand jury proceedings leading to his weapon possession indictment, and his alleged desire to testify with respect to that charge (see People v Wiggins, 89 NY2d 872, 873 [1996]). Defendant’s claims relating to his drug indictment are likewise without merit. Concur—Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.